Mr. Justice Yan Yalkenburgh
delivered the opinion of the court.
This- was an action of replevin, brought by Forcheimer & Co. against Mayo, to recover 222 pine saw logs. The cause was tried before a jury, and the verdict was for the defendant.
Plaintiffs moved for new trial, upon the ground that the verdict was contrary to the evidence and the law. This motion was denied, and judgment against the plaintiffs for costs was awarded. From this judgment the plaintiffs bring their appeal.
No exceptions to the rulings of the court on the trial, or ;to the charge to the jury were noted. It was a question of ■ fact as to which of the parties were owners of the property. The evidence was conflicting, and the jury have determined - the question. There is no suggestion of undue influence upon, or improper motives influencing the jury.
Upon the same principles and rules which control the decision in the case of Mayo, appellant, against Forcheimer *677& Co., appellees, decided at this term, this judgment must be affirmed.